GOLDTHWAITE, J.
1. The plaintiffs proceeded against the defendant for a false return merely, and could therefore recover, in the event that the proof sustained their allegation that the return was untrue. The Court very properly instructed the jury, that the omission of certain facts from the return did not falsify those which were stated.
2. It is very possible that, under a proper motion, the defendant might have been made liable ; as it certainly deserves consideration whether the sheriff, after charging himself by a *640levy, can exonerate himself in any other manner than by she wing on his return every fact necessary to his complete discharge. It is also «questionable whether such a return as this, is entitled to be considered as a legal return, for the reason we have statéd.
Let the judgment be affirmed.